Citation Nr: 0316424	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
residuals of a stress fracture of the tibia, left leg.

2.  Entitlement to an initial compensable evaluation for the 
residuals of a stress fracture of the tibia and fibula, right 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969 and from February 1971 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Throughout the appeal period, the veteran's residuals of 
a stress fracture of the tibia, left leg, have been 
manifested by complaints of lower leg pain and stiffness as 
well as a burning sensation in the anterior aspect with 
walking activities, but have objectively been found to be 
asymptomatic; resulting slight knee or ankle disability is 
not shown. 

3.  Throughout the appeal period, the veteran's residuals of 
a stress fracture of the tibia and fibula, right leg, have 
been manifested by complaints of lower leg pain and stiffness 
as well as a burning sensation in the anterior aspect with 
walking activities, but have objectively been found to be 
asymptomatic; resulting slight knee or ankle disability is 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the  
residuals of a stress fracture of the tibia, left leg, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2002).

2.  The criteria for an initial compensable rating for the  
residuals of a stress fracture of the tibia and fibula, right 
leg, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5262 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO (in particular, an October 2001 
letter from the RO), the appellant has been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, 
respective responsibilities for obtaining information and 
evidence, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claims and he has been 
provided ample opportunity to submit information and 
evidence.  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, the veteran's November 1997 and October 2001 VA 
examination reports as well as copies of his VA outpatient 
and service medical records have been associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Moreover, in a June 2001 letter to the RO, the veteran stated 
that there is no further information pertaining to his case 
and that he had submitted everything.  

In this regard, the October 2001 report of VA examination 
notes that a bone scan study was ordered.  However, a copy of 
the report of this study is not available for review.  Upon 
consideration of the October 2001 examination findings, the 
prior report of VA examination which included a report of X-
ray testing, and the other medical evidence of record, the 
Board finds that the evidence sufficient to adjudicate the 
veteran's claim without further development.  Moreover, the 
Board finds that the report of the bone scan study would 
provide no information in addition to that which has already 
been obtained that could be used in rating the disabilities 
at issue.  Accordingly, a remand to obtain a copy of the bone 
scan study would not benefit the veteran, but would only 
serve to delay adjudication of his claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected stress fracture of the 
tibia and fibula, right leg, and tibia, left leg, warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court determined that, in 
the appeal of an initial assignment of a disability rating, 
consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  

In a November 1998 rating decision, the RO granted service 
connection for stress fracture, right tibia and fibula and 
left tibia, and evaluated each extremity as zero percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5262.  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Rating Schedule.  There is no 
diagnostic code for residuals of a fracture of the tibia, so 
this disability has been rated analogously using the criteria 
of Diagnostic Code 5262 for impairment of tibia and fibula 
due to nonunion or malunion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of 
the tibia and fibula of either lower extremity warrants a 10 
percent evaluation when the disability results in slight knee 
or ankle disability.  Similarly, a 20 percent evaluation is 
warranted when malunion is productive of moderate knee or 
ankle disability and a 30 percent evaluation is warranted 
when such disability is marked.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's November 1997 report of general medical 
examination reflects that his stress fracture of the tibia 
was essentially asymptomatic.  The diagnoses included stress 
fracture of the tibia, bilateral, resolved.  X-ray study 
revealed minimal cortical scalloping.  

Upon VA orthopedic examination in October 2001, the veteran 
complained of a burning sensation in the anterior aspect of 
both legs with walking activities.  Examination of the legs 
revealed no redness, swelling, or deformity.  There was no 
significant tenderness and motor functioning regarding the 
feet was completely normal.  The examiner noted mild cortical 
thickening of post margin right tibia but no evidence of 
correct fracture as periosteal reaction.  Significantly, the 
examiner concluded that, based on his examination of the 
veteran, he found absolutely no indication of disability or 
functional impairment.  With respect to the veteran's 
complaints of a burning sensation upon walking, the examiner 
noted that he found no evidence of any pathologic change that 
would account for the veteran's ongoing symptoms.  

Postservice treatment record are silent with respect to 
complaints of or treatment for impairment of the tibia, left 
leg, or tibia and fibula, right leg.  

Upon consideration of the foregoing, it is the Board's 
judgment that a compensable rating is not warranted for the 
veteran's residuals of a stress fracture of the tibia, left 
leg, or tibia and fibula, right leg.  The recent VA 
examination in October 2001 showed no abnormalities referable 
to the left tibia or the right tibia or fibula.  
Specifically, the examiner found no evidence of disability or 
functional impairment and he found no evidence of pathologic 
change to account for the veteran's complaints of burning 
sensation upon walking.  With the exception of mild cortical 
thickening of post margin right tibia in October 2001 and X-
ray finding of minimal cortical scalloping upon examination 
in November 1997, there is no evidence of functional loss and 
malunion or nonunion of the tibia and fibula is not 
demonstrated.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  Furthermore, while the 
veteran is competent to describe symptoms he has, as a 
layperson he is not competent to attribute such symptoms to a 
specific disability, here, significantly, the left tibia and 
right tibia and fibula fracture residuals.  On that point, 
medical opinion must prevail.  

Upon consideration of the foregoing, inasmuch as malunion of 
either leg with related knee or ankle disability has not been 
demonstrated, a compensable rating is not assignable under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Moreover, examinations of the veteran's lower extremities do 
not identify any disability or functional impairment of 
either knee or ankle so as to warrant the assignment of a 
compensable rating under any alternative diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261.

In this case the veteran has been reported to have no 
functional limitation and his ranges of motion have been 
accomplished without reported pain.  Thus, he does not have 
additional limitation of motion due to functional factors 
that would warrant a compensable evaluation.  The Board notes 
the contention of the veteran that he experiences a burning 
sensation upon walking activities; however, there is no 
objective evidence of any loss of motion due to pain on use 
or during flare-ups to the extent required for a compensable 
rating.  38 C.F.R. §§ 4.40, 4.45.  Accordingly, a 
noncompensable rating must be assigned during the entire 
period of this appeal and staged ratings are not warranted.  
See Fenderson, supra.  38 C.F.R. § 4.31.

The Board has considered whether the record raises the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  Based on the 
medical evidence cited above, the Board finds that the record 
does not raise the issue of entitlement under this section.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).




ORDER

A compensable rating for residuals of a stress fracture of 
the left tibia is denied.

A compensable rating for residuals of a stress fracture of 
the right tibia and fibula is denied.



_______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

